Title: To Thomas Jefferson from John Wrenshall, 20 November 1808
From: Wrenshall, John,McElhinny, Robert
To: Jefferson, Thomas


                  
                     Sire
                     
                     Novr. 20—1808—
                  
                  As you are about, voluntarily to resign the important helm of the union, and from your elevated, though critical situation descend with honours, to the dignity of a private citizen—we thought it a duty incumbent on us, to express the high opinion we entertain, of the valuable services you have renderd to your country.
                  We were told by your enemies, on the commencement of your Precidential career; that your principles were such, as, totally to discountinance revealed religion; that we might burn our bibles, for the floodgates of infidellity, would be opened on the followers of Emanuel, and religion would be banished from the states of the union—But we are happy, and thankfull, that it is in our power to say, that so far from this haveing been the case; we have sat under our vine, and under our fig tree, worshiping God, agreeable to the dictates of our consciences, none making us affraid; and further, our societies in general throughout the union, have experienced an astonishing increase, and thousands have turne’d from the error of their ways, to seek happiness in the God of their salvation—
                  Agreable to the precepts of our holy religion, we try, as much as lieth in us, to live peacably with all men; and that we may secure an honest livelihood for our families respectivly, without coveting the property, or infringing the rights of our fellow citizens; we conceive it to be our duty, to attend with constant industry to our respective vocations: notwithstanding this, we are convinced, that the important gift of reason, was not imparted to us with out a cause, therefore we read, reflect, and examine for ourselves, in most cases, which involve, the happiness and peace of ourselves, our families, and country: it is from hence we are enable’d to state, that, when our National funds were exhausting; our debt, and our taxes, rapidly increasing; by the mistaken policy of a former administration—when our seamen were murdered, and our national flag insulted, within the precincts of our own Jurisdiction—when restless, ambitious, and infatuated men; to accomplish their own selfish views, raised a fermentation in the west, so as to decoy our thoughtless youth, and some of our sage citizens from the line of prudence, and the path of duty—when the horrors of a bloody war, had inundated Europe, and the wide spreading storm threated our country: we saw, with painfull solicitude the importance of the task imposed on you; we admired the wisdom, coolness and prudence of your conduct, and are fully persuaded, that the measures recommended by you, and adopted by the Legislature, have astonished and confounded the restless Governours of Europe, and saved your country—
                  Not having had the advantages of a liberal education, and being station’d in the more lowly spheres of life; we have nothing to recommend us to your notice, but the uprightness of our intentions; this being the case, we are fully convinced, that you will not despise the day of small things, but accept this our humble tribute of gratitude, in the way it is intended, and as it is not our wish to intrude upon your valueable time, because weightier matters, at this eventfull crisis, must necessarily engross your attention—we therefore conclude by observing with an Apostle, “Silver and Gold, we have none, but such as we have, we give unto you,” may the God of all grace, assist and support you, in your last public effort, by your wisdom and prudence to dispel the clouds, that seem, still, to be colecting in our political horizon—may he descend with you to a peaceable and happy retirement, where you may aid by your counsels, your successors in office, and when you have finished your course in this fluctuating life, may you be safely conducted to the bosom of that God, where the wicked cease from troubling, and the weary are at rest—signed in behalf of the society, of the methodist Episcopal church at Pittsburgh Pensylvania—
                  
                     John Wrenshall secretary
                     and Local Deacon
                     Robert McElhinny, Senr
                     
                     Stewart of the Society & Class leader
                     Thos Cooper Junr
                     
                     Class Leader
                  
                  
               